The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether Wexford Med *888Group v City of Cadillac, 474 Mich 192 (2006), correctly held that an institution does not qualify as a “charitable institution” under MCL 211.7o or MCL 211.9 if it offers its charity on a “discriminatory basis”; (2) if so, how “discriminatory basis” should be given proper meaning; (3) the extent to which the relationship between an institution’s written policies and its actual distribution of charitable resources is relevant to that definition; and (4) whether, given the foregoing, the petitioner is entitled to a tax exemption. The parties should not submit mere restatements of their application papers.